Citation Nr: 1713045	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  11-08 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an abdominal disorder, manifested by left lower quadrant pain.  

2.  Entitlement to service connection for pharyngitis, claimed as gag reflex, chronic sore throat, and difficulty swallowing. 

3.  Entitlement to service connection for cerebrovascular disease, also claimed as compression- like traumatic brain injury (TBI) and as a Chiari I malformation.  

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), and depression with mood swings. 

5.  Entitlement to service connection for endometriosis.

6.  Entitlement to service connection for chronic disorder of the feet, claimed as manifested by swelling.  

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with dysphasia.

8.  Entitlement to service connection for irritable bowel syndrome (IBS), also claimed as colon problems, gastroenteritis, and chronic constipation.

9.  Entitlement to service connection for hysterectomy.

10.  Entitlement to service connection for acne.

11.  Entitlement to service connection for liver cysts.

12.  Entitlement to service connection for migraine headaches with photosensitivity.

13.  Entitlement to service connection for neurocognitive disorder with short-term memory loss.  

14.  Entitlement to service connection for neurogenic bladder with incontinence. 

15.  Entitlement to service connection for chronic urinary tract infections (UTIs). 

16.  Entitlement to service connection for periodontal disease, for compensation purposes. 

17.  Entitlement to service connection for phleboliths of the pelvis with pain.  

18.  Entitlement to service connection for sleep apnea. 

19.  Entitlement to service connection for chronic skin disorder, manifested by dry skin. 

20.  Entitlement to service connection for cyst of the breast.

21.  Entitlement to service connection for temporomandibular joint (TMJ) syndrome.  

22.  Entitlement to service connection for uterine fibroids with dysmenorrhea. 

23.  Entitlement to service connection for vaginitis. 

24.  Entitlement to service connection for allergies to latex, metal, certain food, and numerous drugs. 

25.  Entitlement to service connection for asthma. 

26.  Entitlement to service connection for sinusitis.

27.  Entitlement to service connection for chronic bronchitis, also claimed as dyspnea and upper respiratory infections (URIs). 

28.  Entitlement to service connection for allergic rhinitis. 

29.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability(ies) (TDIU rating).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The appellant enlisted into the Navy reserves on April 30, 2002, and served from May 19, 2002 until discharged from the Navy reserves on December 16, 2004 and at no time did she serve overseas.  She underwent basic training from July 11, 2002 to July 25, 2002.  While she has at time characterized this as "active" duty, an October 23, 2007 Report of Contact shows that the appellant confirmed that she had not been on active duty.  Rather, from the record she had active duty for training (ACDUTRA) in July 2002.  

This matter comes before the Board of Veterans' Appeals from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In the June 2009 rating decision it was stated that the appellant had claimed that she had spina bifida which was caused by her father's exposure to Agent Orange.  That issue was not addressed in the June 2009 rating decision but it was noted that because the appellant had stated that the condition was aggravated by military service, the RO had addressed the symptoms as noted by the appellant.  More specifically, it appears that the appellant has asserted that her well documented Chiari I malformation is a type of spina bifida.  

The June 2009 rating decision found that because the appellant had submitted evidence of preservice treatment for migraines, they pre-existed service, and underwent no permanent increase in severity during service.  Service connection was denied for a positive protein derivative (PPD) test because (while used as a test for potential pulmonary tuberculosis) such a positive laboratory finding was not a disease or injury.  Service connection was denied for vaginitis and sinusitis because although treated for these on ACDUTRA, there was no permanent residual or chronic disability.  Service connection was denied for asthma and chronic bronchitis (claimed as dyspnea and URIs) because although claimed as due to a breathing apparatus and exposure to mustard gas, there was no evidence of mustard gas (as opposed to tear gas) exposure.  

Also, service connection was denied for a dental disorder for compensation purposes; however, because this was also construed as a claim for entitlement to VA dental treatment this latter claim was referred by the RO to a VA Medical Center for adjudication of dental treatment eligibility.  See pages 103 and 104 of the Board hearing transcript.  Indeed, effective February 29, 2012, the regulations provide that the VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration (VHA) determines the veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and VHA requests that VBA make a determination on questions that include, but are not limited to the following: whether the veteran has former Prisoner of War status; whether the veteran has a compensable or noncompensable service-connected dental condition or disability; whether the dental condition or disability is a result of combat wounds; whether the dental condition or disability is a result of service trauma; or whether the veteran is totally disabled due to a service-connected disability.  See Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012); 38 C.F.R. § 3.381(a) (2016).  Although the RO referred the issue of entitlement to service connection for a dental disorder for treatment purposes to the VAMC, it is unclear whether that issue has been fully adjudicated and whether the appellant has been informed of any adjudication.  This matter is referred to the AOJ for any action deemed appropriate. 

Service connection was denied for the remaining disorders on the basis that such were not incurred or aggravated by her two weeks of military service.  

The appellant and her husband testified at an August 2016 Board hearing in Washington D.C. before the undersigned Veterans Law Judge (VLJ) and a copy of that transcript is a part of the Veteran's electronic claims file.  At the hearing the appellant withdrew from appellate consideration the claims for service connection for a heart murmur and for sexual dysfunction with vaginal dryness and decreased sex drive.  Page 3.  Also, a claim for service connection for a positive protein derivative (PPD) test was withdrawn.  Pages 28 and 29.  Additionally, her representative stated that the appellant was under the impression that claims regarding compensation for spina bifida, as the child of a veteran that served in Vietnam, were on appeal.  See generally 38 C.F.R. §§ 3.814 and 3.815.  However, those claims were also withdrawn.  Page 3.  

In this regard, the matter of the appellant's claim for a Chiari I malformation underlies the claim for service connection for cerebrovascular disease, also claimed as compression-like TBI.  Thus, the claim for service connection for a Chiari I malformation, on the basis of having been incurred or aggravated during the appellant's military service (and not as a form of spina bifida due to a parent's herbicidal exposure during such parent's military service) remains before the Board.  

A September 10, 2016 e-mail from the appellant states that she had submitted all documents supporting her claim for service connection for PTSD.  Her formal claim for service connection for PTSD, based on military sexual trauma, on VA Form 21-526EZ, was received on September 15, 2016.  In response, an October 11, 2016 RO letter informed her that her claim for PTSD was already part of the claim for service connection for an acquired psychiatric disorder.  

As to the claim for service connection for phleboliths of the pelvis with pain, copies of the Veteran's service treatment records (STRs) and VA treatment records have been provided to the appellant.  Reviewing these and the appellant's private clinical records reveals that, essentially, she is claiming service connection for each disability shown in all the medical records.  In this regard, a September 2007 CT scan revealed phleboliths in her pelvis.  A phlebolith is a calculus or concretion in a vein; a vein stone.  Dorland's Illustrated Medical Dictionary, 27th ed., page 1280.  

She has claimed service connection for pelvic phleboliths.  However, the June 2009 rating decision which is appealed, and the February 2011 Statement of the Case (SOC) inadvertently described the disability as "phlebitis" of the pelvis.  Accordingly, this issue has been recharacterized as stated on the title page.  

In addition to the paper claims file there are paperless claims electronic files, Veterans Benefits Management System (VBMS) and Virtual VA.  All of these have been reviewed in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified she had retired in 2009 due to disability, and was receiving Social Security Administration (SSA) supplemental income (SSI) due to Chiari malformation "with [] my CSF FLOW blockage (phonetic sp.) and [] various ... disabilities."  Pages 6 and 7.  

At the hearing it was agreed that the case was to be held open for 90 days for the submission of the SSA records.  Page 8.  However, such records were never submitted.  Moreover, at the hearing the appellant testified that she had been awarded SSA benefits due to Chiari I malformation causing blockage of central spinal fluid.  Page 7.  Because SSA records are in the custody of the Federal government, VA has a duty to attempt to obtain such records.  

The appellant has reported that she was the child of a military veteran and she has requested that records of her treatment at military facilities, as a military dependent, be associated with the record on appeal.  

As to liver cysts, the appellant testified that VA had diagnosed her as having liver cysts.  Page 79.  VA clinicians had not told her what caused these cysts.  She had not been told that she possibly had such cysts during basic training but had been told that they might be due to her having gained weight.  Page 80.  She had no knowledge of whether she had liver cysts during basic training.  Page 81.  She was now being monitored to see if there was any change.  The service representative argued that a nexus medical opinion might be in order.  Page 82.  Also, as to the claims for service connection for acne, vaginitis, and allergies, the representative indicated that the appellant would speak with her treating physicians to obtain, and submit, definitive medical opinions within 90 days.  Page 77.  Also, as to the claim for service connection for liver cysts, this was another issue as to which a medical opinion would be obtained, inasmuch as VA had never explained to the appellant what had caused her liver cysts.  Pages 81 and 82.  

As to the claim for service connection for Chiari I malformation, at the Board hearing, the presiding VLJ indicated that this might be a matter as to which a medical opinion might have to be obtained.  Page 127.  A number of the disabilities on appeal for which service connection is sought have been described as being intertwined with this claim or as being secondary to such disability.  

There is substantial medical evidence demonstrating that a Chiari I malformation is congenital in nature.  For example, an e-mail from the appellant's physician, Dr. E. C., to the appellant states that an MRI revealed a questionable Chiari malformation which was usually a congenital change in the size of the hole at the base of the brain, allowing the tip of the cerebellum to stick out through this hole.  

However, the appellant is claiming that it was either incurred or aggravated during her July 2002 basic training, due to trauma from diving off of a platform.  Moreover, the appellant asserts that the Chiari I malformation is manifested by, at least in part, headaches, neurocognitive deficits, and even constipation.  While the record shows that she has more recently reported that her chronic headaches began during her 2002 training, there is substantial evidence that she had and was treated for chronic headaches prior to entering the Navy reserves and prior to her 2002 training.  

Lastly, as to the contention that the appellant was exposed to mustard gas during her July 2002 ACDUTRA, such claims are governed by 38 C.F.R. § 3.316.  Those provisions read as follows:  

a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition:  

(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin.  

(2)  Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease.  

(3) Full-body exposure to nitrogen mustard during active military service together the subsequent development of acute nonlymphocytic leukemia. 

(b) Service connection will not be established under this section if the claimed condition is due to the Veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316.  

In this case, the provisions of 38 C.F.R. § 3.316 do not appear to be applicable.  That is, the Board has considered whether additional development is required to establish mustard gas exposure.  In this regard, the guidelines in the Veterans Benefits Administration's (VBA's) Adjudication Procedure Manual (M21-1), Part III, Ch. 5, § 5.18(e) found that "[t]he Army conducted research into the effects of chemical warfare on individuals for several years prior to World War II and through 1975. Projects included the use of mustard gases and other types of chemicals."  It was further noted that the M21-1 directed that "[f]or testing from 1955 to 1975, send the request to: Headquarters, Army Medical Research and Materiel Command, Attn: SGS, Fort Detrick, Frederick, MD 21702-5012."  

The Board observes that the appellant in the instant case did not have active duty and did not serve in the Army, but rather the Navy reserves.  Additionally, her service began in 2002, and thus was outside the range of years in which recognized mustard gas use occurred.  Moreover, the appellant has provided no further details to support her contention of exposure to mustard gas.  In light of these considerations, the weight of the evidence is against a finding of mustard gas exposure.  Subsequent development of the claim will proceed consistent with this finding.  

Accordingly, the case is REMANDED for the following action:

1.  Take the appropriate steps to obtain the appellant's SSA records.  If obtained, associate the same with the record on appeal.  

2.  Request the appellant to provide all clarifying and needed information in order to obtain records of her treatment as a military dependent (either as a child or spouse).  If sufficient information is provided, take the appropriate steps to obtain such records and, if obtained, associate the same with the record on appeal.  

3.  Request the appellant to obtain such medical opinions from treating sources to support her claims, as she indicated she would at the Board hearing.  

4.  Afford the appellant an examination by an appropriate physician (M.D.) for the purpose of determining, if possible, whether it is at least as likely as not that the appellant's Chiari I malformation was incurred or aggravated during her two weeks of ACDUTRA in July 2002.  

The claims file and the appellant's VA electronic records, including a complete copy of this remand, must be made available for review of the appellant's pertinent medical history.  

The examiner should be asked to respond to the following queries: 

a.  Is the appellant's Chiari I malformation congenital, developmental or familial in origin?  

If the answer is "yes", is the appellant's Chiari I malformation a "disease process," or is it simply a "defect or abnormality?"  

The VA examiner is requested to cite to any relevant medical text or literature regarding the proper classification of the appellant's Chiari I malformation in this case. 

b.  If the proper classification of the appellant's Chiari I malformation is a "disease process" of congenital, developmental or familial origin, did the appellant develop this disease process during her basic training in July 2002, to include as a result of any head injury sustained from diving off of a platform?  Please explain the reasons for any opinion.  

c.  If the appellant's Chiari I malformation is a "disease process" of congenital, development or familial origin but did not have its onset in service, then the examiner should address the following questions: 

(i) Is there evidence that this disease was aggravated (permanently worsened) during the appellant's basic training on ACDUTRA in July 2002?  In answering question "i", the examiner is to specify whether the appellant experienced a flare-up of temporary or intermittent symptoms of Chiari I malformation during her ACDUTRA in July 2002; or, whether the appellant developed permanent pathological changes of the Chiari I malformation during her ACDUTRA in July 2002.  

(ii) Is there evidence that any aggravation (permanent worsening) of the Chiari I malformation was due to the natural progression of that disease?  The rationale for the opinion must be provided.  

d.  If the proper classification of the appellant's Chiari I malformation is a "defect or abnormality" of congenital, developmental or familial origin, the examiner is to indicate whether it was aggravated (increased in severity beyond normal progression) by a superimposed disease or injury, such as any putative head injury from diving off of a platform?   The rationale for the opinion should be provided.  

e.  If a Chiari I malformation was acquired by the appellant, then the examiner is to address the following question: Is it at least as likely as not (i.e., a 50 percent or greater probability) that: 

(i) this disorder had its onset during ACDUTRA in July 2002; 

or (ii) was it caused by the putative head injury from diving off of a platform, 

or (iii) was it related to any other incident of service? 

The examiner is advised that the appellant's reports must be considered in formulating the requested opinion.  

A complete rationale should be given for each opinion expressed. 

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  Following the completion of the foregoing, readjudicate the appellant's claims.  If the claims are denied, supply the appellant and her representative with a Supplemental Statement of the Case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

